


Exhibit 10.1




EXECUTION VERSION
 


FIRST AMENDMENT TO THE
NOTE PURCHASE AGREEMENT


This FIRST AMENDMENT TO THE NOTE PURCHASE AGREEMENT (this “Amendment”), dated as
of January 20, 2015, is entered into by and among the following parties:
(i)
MALLINCKRODT SECURITIZATION S.À R.L., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
Luxembourg with its registered office at 42-44, avenue de la Gare, L-1610
Luxembourg, with a share capital of USD20,100 and registered with the Luxembourg
trade and companies register under number B 188808, as Issuer;

(ii)
MALLINCKRODT LLC, as Servicer;

(iii)
SUNTRUST BANK, as a Purchaser; and

(iv)
PNC BANK, NATIONAL ASSOCIATION, as a Purchaser and as Administrative Agent.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Note Purchase
Agreement described below.
BACKGROUND
WHEREAS, the parties hereto have entered into a Note Purchase Agreement, dated
as of July 28, 2014 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Note Purchase Agreement”) and desire to amend the
Note Purchase Agreement as set forth herein;
WHEREAS, concurrently herewith and pursuant to that certain Joinder Agreement,
dated as of the date hereof, Questcor Pharmaceuticals, Inc., is becoming a party
to the Purchase and Sale Agreement, as an Originator thereunder (the “Questcor
Joinder”);
WHEREAS, concurrently herewith, the parties hereto and the Originators are
entering into the First Amendment to the Purchase and Sale Agreement, dated as
of the date hereof (the “PSA Amendment”);
WHEREAS, concurrently herewith, Mallinckrodt LLC and Mallinckrodt APAP LLC are
entering into a Sale Agreement, dated as of the date hereof (the “APAP Sale
Agreement”);
WHEREAS, concurrently herewith, Mallinckrodt LLC and Mallinckrodt Nuclear
Medicine LLC are entering into a Sale Agreement, dated as of the date hereof
(the “Nuclear Medicine Sale Agreement”);
WHEREAS, concurrently herewith, the Parent and the Administrative Agent are
entering into an Amended and Restated Performance Guaranty, dated as of the date
hereof (the “A&R Performance Guaranty”);
WHEREAS, concurrently herewith, the parties hereto are entering into an Amended
and Restated Fee Letter, dated as of the date hereof (the “A&R Fee Letter”); and
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:




--------------------------------------------------------------------------------




SECTION 1.Amendments to the Note Purchase Agreement. The Note Purchase Agreement
is hereby amended as follows:
(a)The following new defined term and definition thereof is hereby added to
Section 1.01 of the Note Purchase Agreement in appropriate alphabetical order:
“Luxembourg GAAP” means generally accepted accounting principles in Luxembourg,
applicable to the circumstances as of the date of determination, consistently
applied.
“Subject Originator” means each Originator and Sub-Originator other than
Questcor Pharmaceuticals, Inc.
(b)The definition of “Contractual Dilution Accrual” set forth in Section 1.01 of
the Note Purchase Agreement is replaced in its entirety with the following:
“Contractual Dilution Accrual” means, at any time of determination, the
aggregate amount of dilution or similar adjustments arising out of chargebacks,
terms discounts, indirect rebates, direct rebates (net of any direct rebate
recovery) and key promotional programs which are customary for the Subject
Originators and specified in the related Contract or applicable marketing
program related to the applicable Receivable and Obligor thereof that are
expected by the Servicer to be made or otherwise incurred with respect to the
then outstanding Pool Receivables as such expected dilution and similar
adjustments are reflected on the books and records of the Subject Originators
and reserved for by the Subject Originators, as determined in consultation with
the external accountants of the Subject Originators and in accordance with the
customary procedures established by the Subject Originators and such
accountants.
(c)The definition of “LMIR” set forth in Exhibit I of the Receivables Purchase
Agreement is amended by adding “the greater of (a) 0.00% and (b)” after “any day
during any Interest Period”.
(d)The definition of “Facility Limit” set forth in set forth in Section 1.01 of
the Note Purchase Agreement is amended by deleting the amount “$160,000,000”
where it appears therein and substituting the amount “$250,000,000” therefor.
(e)The definition of “Sale Agreement” set forth in Section 1.01 of the Note
Purchase Agreement is replaced in its entirety with the following:
“Sale Agreement” means, individually and collectively, each Sale Agreement,
among a Sub-Originator and Mallinckrodt, as such agreement may be amended,
supplemented or otherwise modified from time to time, substantially in the form
of Exhibit J hereto, duly executed by each party thereto, and consented to in
writing by the Administrative Agent and each Purchaser.
(f)The definition of “Sub-Originator” set forth in Section 1.01 of the Note
Purchase Agreement is replaced in its entirety with the following:
“Sub-Originator” means, individually and collectively, each Subsidiary of Parent
from time to time party to a Sale Agreement as a “Seller” thereunder.
(g)Clause (g) of Section 2.02 of the Note Purchase Agreement is amended by
deleting the amount “$140,000,000” where it appears therein and substituting the
amount “$50,000,000” therefor.
(h)Clause (i) of Section 7.01 of the Note Purchase Agreement is amended by
deleting the word “GAAP” where it appears therein and substituting the phrase
“Luxembourg GAAP” therefor.




--------------------------------------------------------------------------------




(i)Clause (l) of Section 7.01 of the Note Purchase Agreement is replaced in its
entirety with the following:
(l)    Investment Company Act; Not a Covered Fund. The Issuer is not an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act, and the Issuer is not a
“covered fund” under the Volcker Rule (Section 619 of the Dodd‑Frank Wall Street
Reform and Consumer Protection Act and the regulations implemented thereunder). 
In reaching those conclusions, although other statutory or regulatory exemptions
may be available under the Investment Company Act, the Issuer has relied on
Section 3(c)(5) of the Investment Company Act.
(j)Clause (c) of Section 8.01 of the Note Purchase Agreement is amended by
deleting the word “GAAP” where it appears therein and substituting the phrase
“Luxembourg GAAP” therefor.
(k)Sub-clause (i) of clause (c) of Section 8.01 of the Note Purchase Agreement
is amended by deleting the word “GAAP” where it appears therein and substituting
the phrase “Luxembourg GAAP” therefor.
(l)Section 14.21 of the Note Purchase Agreement is replaced in its entirety with
the following:
Section 14.21. Post-Closing Covenants.
(a)    On or prior to February 13, 2015, the Issuer and the Servicer shall, and
shall instruct each Originator and Sub-Originator to, instruct all Obligors to
cease delivering payments on the Pool Receivables to (i) any Lock-Box or
Lock-Box Account maintained with JPMorgan Chase Bank, N.A. (each, a “JPMorgan
Lock-Box” or “JPMorgan Lock-Box Account”, as applicable) or (ii) any account or
related postal box at MUFG Union Bank, N.A. to which any of Questcor
Pharmaceuticals, Inc.’s (“Questcor”) Obligors have been instructed to remit
payments (each, a “Union Bank Postal Box” or “Union Bank Account”, as
applicable) and, in each case, to instead deliver such payments to any other
Lock-Box or Lock-Box Account.
(b)    On or prior to the earlier of (i) May 31, 2015 and (ii) the date that the
Issuer has knowledge that each Obligor has ceased delivering payments on the
Pool Receivables to the JPMorgan Lock-Boxes and the JPMorgan Lock-Box Accounts,
the Issuer shall close each JPMorgan Lock-Box and JPMorgan Lock-Box Account.
Each of the Issuer and the Servicer hereby (i) consents to the termination by
the Administrative Agent of that certain Lock-Box Agreement, dated as of the
Closing Date (the “JPMorgan Lock-Box Agreement”), among JPMorgan Chase Bank,
N.A., as Lock-Box Bank, the Issuer, the Servicer and the Administrative Agent,
on the earlier of (A) May 31, 2015 and (B) the date that each JPMorgan Lock-Box
and JPMorgan Lock-Box Account has been closed and (ii) agrees from time to time,
at its own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to effect the termination of the JPMorgan Lock-Box Agreement.
(c)    On or prior to the earlier of (i) May 31, 2015 and (ii) the date that the
Issuer has knowledge that each Obligor has ceased delivering payments on the
Pool Receivables to the Union Bank Postal Boxes and the Union Bank Accounts, the
Issuer shall close each Union Bank Postal Box and Union Bank Account.




--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary set forth in this Agreement or
the Purchase and Sale Agreement, the Administrative Agent and each Purchaser
hereby agree that no Event of Default, Unmatured Event of Default, Purchase and
Sale Termination Event or Unmatured Purchase and Sale Termination Event shall
occur prior to February 13, 2015 resulting solely from Questcor, the Servicer or
any other Person directing the Obligor of any Pool Receivables that were
originated by Questcor (the “Questcor Receivables”) to remit any payment with
respect thereto into any Union Bank Postal Box or Union Bank Account (so long as
such Union Bank Postal Box or Union Bank Account is not a Lock-Box or a Lock-Box
Account, collectively, the “Non-Lock-Box Accounts”). The temporary waiver
provided for in this Section 14.21(d) shall automatically terminate on February
13, 2015 without any required action on the part of any Person.
(e)    Notwithstanding anything to the contrary set forth in this Agreement or
the Purchase and Sale Agreement, (i) so long as both (A) no Event of Default or
Unmatured Event of Default has occurred and is continuing and (B) the Issuer and
the Servicer are in compliance in all respects with each of the requirements set
forth in clauses (a), (c) and (d) of this Section 14.21 with respect to any
Questcor Receivable, such Questcor Receivable shall be an Eligible Receivable
for purposes of this Agreement and each of the other Transaction Documents, so
long as such Questcor Receivable complies with each of the eligibility
requirements set forth in the definition of “Eligible Receivable” (as defined in
Section 1.01 of this Agreement) (other than the requirement set forth in clause
(b) thereof to instruct the related Obligor to remit Collections in respect
thereof directly to a Lock-Box or Lock-Box Account) and (ii) no Credit Party or
Affected Person is hereby waiving or releasing, nor have they agreed to waive or
release in the future, any right or claim to indemnification or reimbursement
by, or damages from, any Originator, any Sub-Originator, the Servicer, the
Issuer or any other Person under any Transaction Document, including without
limitation, for any liability, obligation, loss, damage, penalty, judgment,
settlement, cost, expense or disbursement resulting or arising directly or
indirectly from Questcor Receivables being remitted to any Non-Lock-Box Account.
(m)Exhibit J attached hereto is added to the Note Purchase Agreement as Exhibit
J thereto.
(n)Schedule I of the Note Purchase Agreement is replaced in its entirety with
Schedule I attached hereto.
SECTION 2.Non-Ratable Advance. The parties hereto agree that this Section 2
constitutes an Advance Request pursuant to Section 2.02(a) of the Note Purchase
Agreement (notwithstanding the non-ratable allocation among the Groups) and the
Administrative Agent and the Purchasers waive any notice requirement set forth
therein solely with respect to the Advance to occur on the date hereof. The
Issuer hereby requests an Advance in the amount of $80,000,000 to be made on the
date hereof (of which $53,450,000 will be funded by the PNC Group, and
$26,550,000 will be funded by the SunTrust Group). The proceeds of such Advance
should be deposited to the account so designated by the Issuer to the Purchasers
in writing prior to the date hereof. After giving effect to such Advance, the
Aggregate Note Balance will be $230,000,000, PNC’s Note Balance will be
$147,200,000 and SunTrust’s Note Balance will be $82,800,000.
SECTION 3.Representations and Warranties of the Issuer and Servicer. Each of the
Issuer and the Servicer hereby represents and warrants to the other parties
hereto that the following statements shall be true and correct (the Issuer and
the Servicer shall be deemed to have represented and warranted, as to itself
only and not as to the other, that such statements are true and correct and as
to clauses (c) through (e), such




--------------------------------------------------------------------------------




representations and warranties by the Servicer shall be deemed to have been
given to the knowledge of the Servicer):
(a)Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)Enforceability. This Amendment and each other Transaction Document to which
it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)No Event of Default. No event has occurred and is continuing, or would result
from the transactions contemplated hereby, that constitutes an Event of Default
or Unmatured Event of Default.
(d)Borrowing Base Deficit. No Borrowing Base Deficit exists or would exist after
giving effect to the Advance requested pursuant to Section 2 above.
(e)Termination Date. The Termination Date has not occurred.
SECTION 4.Effect of Amendment. All provisions of the Note Purchase Agreement and
the other Transaction Documents, as expressly amended and modified by this
Amendment, shall remain in full force and effect. After this Amendment becomes
effective, all references in the Note Purchase Agreement (or in any other
Transaction Document) to “this Note Purchase Agreement”, “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Note Purchase
Agreement shall be deemed to be references to the Note Purchase Agreement as
amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Note Purchase
Agreement other than as set forth herein.
SECTION 5.Effectiveness. This Amendment shall become effective as of the date
hereof upon the Administrative Agent’s receipt of:
(a)counterparts to this Amendment executed by each of the parties hereto;
(b)counterparts to the Questcor Joinder executed by each of the parties thereto;
(c)counterparts to the A&R Fee Letter executed by each of the parties thereto;
(d)counterparts to the PSA Amendment executed by each of the parties thereto;
(e)counterparts to the APAP Sale Agreement executed by each of the parties
thereto;
(f)counterparts to the Nuclear Medicine Sale Agreement executed by each of the
parties thereto;
(g)counterparts to the A&R Performance Guaranty executed by each of the parties
thereto;
(h)confirmation that all fees owing under the A&R Fee Letter have been paid in
accordance with its terms; and
(i)such other documents, agreements, certificates, opinions and instruments as
the Administrative Agent may reasonably request prior to the date hereof.
SECTION 6.Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7.Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Note Purchase Agreement.
SECTION 8.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an




--------------------------------------------------------------------------------




original and all of which when taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or e-mail transmission shall be effective as delivery of
a manually executed counterpart hereof.
SECTION 9.GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).
SECTION 10. CONSENT TO JURISDICTION.
(a) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW YORK CITY,
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(b)EACH OF THE ISSUER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02 OF THE NOTE PURCHASE
AGREEMENT. NOTHING IN THIS SECTION 10 SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
SECTION 11.Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Note Purchase Agreement or any provision hereof or thereof.






[Signature pages follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
 
MALLINCKRODT SECURITIZATION S.À R.L.


By: /s/ Marie Dhersin Luporsi
Name: Marie Dhersin Luporsi
Title: Manager
 
 
 
 
 
 
 
MALLINCKRODT LLC,
as the Servicer




By: /s/ John Einwalter
Name: John Einwalter
Title: VP, Treasurer
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By: /s/ Mark S. Falcione
Name: Mark S. Falcione
Title: Executive Vice President


 






 
PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser




By: /s/ Mark S. Falcione
Name: Mark S. Falcione
Title: Executive Vice President







--------------------------------------------------------------------------------




 
SUNTRUST BANK,
as a Purchaser




By: /s/ Michael Peden
Name: Michael Peden
Title: Vice President
 








 
 







--------------------------------------------------------------------------------








EXHIBIT J
Form of Sale Agreement




--------------------------------------------------------------------------------




SCHEDULE I
Commitments


PNC Group
Party
Capacity
Maximum Commitment
PNC
Purchaser
$160,000,000



SunTrust Bank Group
Party
Capacity
Maximum Commitment
SunTrust Bank
Purchaser
$90,000,000







